Martoche, J. (dissenting).
I respectfully dissent because I disagree with the majority’s conclusion that this case does not fall within the exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 666 [1988]). In my view, *1322defendant’s plea allocution negated an essential element of the crime of murder in the first degree under Penal Law § 125.27 (1) (a) (vii) and (b) and, before accepting the plea, County Court did not conduct the requisite “further inquiry to ensure that defendant [understood] the nature of the charge and that the plea [was] intelligently entered” (Lopez, 71 NY2d at 666). During the plea allocution, defendant admitted only that he entered and remained unlawfully inside a store with the intent to “kill an individual” and then killed the victim. As the Court of Appeals wrote in People v Cahill (2 NY3d 14, 62 [2003]), a conviction of murder in the first degree under Penal Law § 125.27 (1) (a) (vii) “cannot stand [where] the burglary carried no intent other than to commit the murder,” and that is the case herein. I therefore would reverse the judgment, vacate the plea, and remit the matter to County Court for further proceedings on the indictment. Present—Kehoe, J.E, Martoche, Smith and Fine, JJ.